NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 17-17534

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03941-DLR-
                                                MHB
 v.

BRYON MONTS; et al.,                            MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action following an

order denying her application for leave to proceed in forma pauperis (“IFP”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interpretation and application of 28 U.S.C. § 1915(g), Washington v. L.A. Cty.

Sheriff’s Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016), and for an abuse of discretion

its denial of leave to proceed IFP, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We reverse and remand.

      The district court abused its discretion in denying Valenzuela leave to

proceed IFP because, even though she had three strikes, 28 U.S.C. § 1915(g),

Valenzuela plausibly alleged that she was “under imminent danger of serious

physical injury” at the time she lodged the complaint. Valenzuela alleged that one

or more inmates had sexually assaulted her and threatened her life, that these

threats and assaults were ongoing, and that she had reported these matters and

nothing had been done. See Williams v. Paramo, 775 F.3d 1182, 1190 (9th Cir.

2015) (court should liberally construe prisoner’s “facial allegations”); Andrews v.

Cervantes, 493 F.3d 1047, 1056-57 (9th Cir. 2007) (“[A] prisoner who alleges that

prison officials continue with a practice that has injured him or others similarly

situated in the past will satisfy the ‘ongoing danger’ standard and meet the

imminence prong of the three-strikes exception.”). We reverse the denial of

Valenzuela’s request to proceed IFP, and remand for further proceedings.

      The Clerk shall file the opening brief received on March 19, 2018 (Docket

Entry No. 6).

      REVERSED and REMANDED.


                                          2                                     17-17534